DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 07/14/2021 is acknowledged.  Claims 5, 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: substrate support mechanism in claim 1 and cleaning member in claims 1, 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, substrate support mechanism is interpreted to include spindles, and equivalents thereof, and cleaning member is interpreted to include rollers, brushes, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "large diameter" in claims 1 and 9-11 and “small diameter” in claims 1, 9 and 11 are relative terms which render the claim indefinite.  The terms "larger diameter" and “small diameter” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It appears the intended meaning may be that “large diameter” may mean larger than “small diameter”, and that “small diameter” may mean smaller than “large diameter”, and this meaning will be used for purposes of examination.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0276394 to Sato (“Sato”).
Regarding claim 1, Sato teaches a substrate cleaning apparatus (abstract, para [0001], [0029] – [0038], [0062] – [0072], [0080] – [0115]) comprising: a substrate support mechanism configured to support a substrate; and a roll-type first cleaning member (ref. 303, 603, 703, 803, 903) configured to clean a first surface of the substrate (para [0001]) by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate (para [0038], [0067] – [0068], [0085] – [0086], [0106]), wherein a rotation axis of the first cleaning member is in parallel with the substrate (Figs. 3A – 7E), and the first cleaning member comprises a large diameter portion (ref. 303b, 603b, 803b, 903b) and a small diameter portion (ref. 303a, 603a, 803a, 903a, para [0064] – [0065], [0082] – [0083], [0098], [0103], [0111]).
Regarding claim 2, Sato teaches a substrate cleaning apparatus wherein the substrate support mechanism is configured to hold the substrate and rotate the substrate (para [0031]).

Regarding claim 7, Sato teaches a substrate cleaning apparatus wherein the substrate support mechanism moves the substrate in a direction along a side of the substrate and the first cleaning member comes into contact with a bevel and/or an edge along a side of the substrate (para [0038]).  Regarding the recitation that the substrate has a polygonal shape, it is noted that the recited substrate is not positively claimed and is not understood to be a required component of the claimed apparatus.

Regarding claim 9, Sato teaches a substrate cleaning member (ref. 303, 603, 703, 803, 903) configured to clean a substrate (para [0001]) by rotating while being in contact with a bevel and/or an edge of the substrate (para [0038], [0067] – [0068], [0085] – [0086], [0106]) and a rotation axis of the substrate cleaning member is in parallel with the substrate (Figs. 3A – 7E), the substrate cleaning member comprising: a large diameter portion (ref. 303b, 603b, 803b, 903b) and a small diameter portion (ref. 303a, 603a, 803a, 903a, para [0064] – [0065], [0082] – [0083], [0098], [0103], [0111]).
Regarding claim 10, Sato teaches a plurality of large diameter portions (para [0071], [0089]).

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by GB 772599 to Service Engineers Ltd. (“Service”).
Regarding claim 11, Service teaches a substrate cleaning member configured to clean a substrate (page 1, lines 9-15), the substrate cleaning member comprising: a first cleaning member (upper brush) configured to clean a first surface of the substrate by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate, the first cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 61-63); and a second cleaning member .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0276394 to Sato (“Sato”) in view of GB 772599 to Service Eng. Ltd. (“Service”).
Regarding claim 3, Sato does not explicitly teach: a roll-type second cleaning member facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel and/or an edge of the second surface of the substrate, wherein a rotation axis of the second cleaning member is in parallel with the substrate, the second cleaning member comprises a large diameter portion and a small diameter portion, and the small diameter portion of the second cleaning member is located facing the large diameter portion of the first cleaning member, the large diameter portion of the second cleaning member is located facing the small diameter portion of the first cleaning member, and the first cleaning member and the second cleaning member rotate without being in contact with each other.  Service teaches a substrate cleaning member configured to clean a substrate (page 1, lines 9-15), the substrate cleaning member comprising: a first cleaning member (upper brush) configured to clean a first surface of the substrate by rotating while being in contact with a bevel and/or an edge of the first surface of the substrate, the first cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 61-63); and a second cleaning member (lower brush) facing the first cleaning member and configured to clean a second surface of the substrate by rotating while being in contact with a bevel and/or an edge of the second surface of the substrate, the second cleaning member comprising a large diameter portion and a small diameter portion (page 1, lines 68-71), wherein rotation axes of the first cleaning member and the second cleaning member are in parallel with the substrate (Figs. 1 and 2), and the small diameter portion of the second cleaning 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714